Citation Nr: 0833605	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an effective date prior to October 5, 
2004, for an award of service connection for PTSD.

3.  Entitlement to an initial evaluation in excess of 30 
percent prior to January 20, 2005, and to an initial 
evaluation in excess of 70 percent from January 20, 2005, for 
post-traumatic stress disorder (PTSD).

(The issue of eligibility for payment of attorney fees from 
past-due benefits following a grant of service connection for 
PTSD will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	John C. Cameron, Attorney at 
Law



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from May 1972 to February 1977.  

The appeal for service connection for schizophrenia 
originally came before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  In a 
decision of December 2004, the Board, in pertinent part, 
confirmed the denial of service connection for schizophrenia.

The veteran subsequently appealed his claim for service 
connection for schizophrenia to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2006 
Joint Motion to the Court, the parties requested that the 
Board's December 2004 decision be vacated and the case be 
returned to the Board for further action.  The Board remanded 
the claim to the RO in August 2006.  

During the pendency of the appeal for service connection for 
schizophrenia, the veteran disagreed with a January 2005 
rating decision which assigned an initial 30 percent 
evaluation for PTSD and assigned an effective date of October 
5, 2004, for the grant of service connection for PTSD.  The 
veteran's timely substantive appeals of those issues are 
before the Board for appellate review.  Although the RO 
increased the initial evaluation assigned for PTSD to 70 
percent, effective January 20, 2005, the veteran's appeal 
continues.





FINDINGS OF FACT

1.  The medical evidence and lay evidence establishes that 
the veteran did not manifest schizophrenia prior to 1997, 
when nearly 30 years had elapsed after his service discharge, 
and there is no credible evidence to indicate that the 
disorder is related to service.  

2.  The medical evidence reflects assignment of a clear 
diagnosis of PTSD beginning June 18, 2004.  

3.  The veteran's PTSD has been manifested since June 18, 
2004, by variable symptoms, fluctuating from moderate 
impairment to more pronounced impairment with occupational 
and social impairment with deficiencies in most areas, and by 
Global Assessment of Functioning scores varying primarily 
from 35 to 50, but not by such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, or other symptoms of similar gravity.    


CONCLUSIONS OF LAW

1.  Criteria for service connection for schizophrenia have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

2.  The criteria for an effective date of June 18, 2004 for a 
grant of service connection for PTSD, but no earlier date, 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2007).

3.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 70 percent evaluation for PTSD have been met 
from June 18, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.10, 
4.20, 4.115, 4.126, 4.130, Diagnostic Code 9411 (2007).

4.  The criteria for a total schedular evaluation for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.20, 
4.115, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran's claim for an increased initial evaluation and 
for an effective date prior to October 5, 2004 for the grant 
of service connection arises from his disagreement following 
the original grant of service connection for PTSD.  Courts 
have held that once service connection is granted, the claim 
is substantiated, so additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to the claim for an increased 
initial evaluation for PTSD or as to the claim for an 
effective date prior to October 2004 for the grant of service 
connection.  

The veteran has received numerous communications notifying 
him of the criteria and evidence required to substantiate the 
veteran's claim for service connection for schizophrenia.  
The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  March 2006 notice complying with the 
requirements of Dingess was issued to the veteran, and the 
claim was readjudicated thereafter in 2007.  In any event, 
notice regarding assignment of a disability evaluation or an 
effective date for a grant of service connection is, however, 
moot in this case, since the claim of service connection has 
not been granted. 

The record establishes that the veteran has been represented 
by counsel since October 2000.  The veteran's counsel is 
aware of the requirements of the VCAA and the elements needed 
to substantiate the veteran's claim for service connection 
for schizophrenia.  Counsel has represented the veteran 
before the Court, and has submitted or signed joint pleadings 
which reflect knowledge of the VCAA.  If there is any error 
or deficiency in the notice to the veteran in connection with 
the claim for service connection for schizophrenia, such 
error has not resulted in any prejudice to the veteran.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by a VCAA notice error); see also Andrews 
v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

The Board notes the contention of the veteran's 
representative, in a May 2008 letter, that no supplemental 
statement of the case (SSOC) has been issued in response to 
the veteran's April 2005 notice of disagreement (NOD) with 
the initial evaluation and effective date assigned following 
the initial grant of service connection for PTSD.  The 7-
volume claims file includes the veteran's substantive appeal, 
perfected July 15, 2005, by counsel, after the RO issued a 
June 2005 statement of the case.  The record reflects that a 
SSOC prepared in October 2006 was sent to the veteran and to 
his representative.  Another SSOC was issued in July 2007, to 
the veteran and to the attorney.  No copy of any SSOC was 
returned to VA.  The attorney asserts that no SSOC has been 
issued.  

Absent clear and convincing evidence to the contrary, public 
officials are presumed to have properly discharged their 
duties, such as the mailing of SSOCs at issue here.  Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Assertion of 
"non-receipt" of any document, by itself, does not constitute 
"clear evidence to the contrary" to rebut the presumption of 
regularity of administrative notice.  Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  The Board notes that each of the 
communications with respect to the attorney fee decision, 
also on appeal at this time but addressed by the Board in a 
separate decision, were apparently sent to the attorney at 
the same address as the address to which the SSOCs regarding 
this appeal would have been sent.  The communications to the 
veteran in that appeal were sent to the same address as the 
address to which the SSOCs were sent.  The attorney responded 
to the communications in the attorney fee appeal.  The Board 
finds that the attorney's allegation of non-receipt of SSOCs 
issued in 2006 and 2007 requires no further action.  

The Board notes the counsel's assertion that the Board has 
therefore failed to obtain compliance with its "December 
2004 remand."  The Board issued a decision in December 2004, 
but no Remand was appended to that decision.  The Board 
issued a Remand in August 2006 regarding one of the three 
issues addressed in this decision.  The Board further notes 
that several items of correspondence preceding and subsequent 
to the issuance of the SSOCs were sent to the veteran and to 
the veteran's representative.  None of these items of 
correspondence was returned.  The SSOCs were sent to the same 
mailing address used for issuance of the SSOCs.  The Board 
finds that no additional action to issue an SSOC is required.  

Duty to assist

Voluminous VA inpatient and outpatient treatment records are 
associated with the 7 volumes of the claims file.  Records 
have been obtained from the Social Security Administration 
(SSA).  Private treatment records identified by the veteran 
have been obtained.  The veteran was afforded several formal 
VA examinations during the eight years since the veteran 
submitted his claim for service connection for schizophrenia 
in October 2000.  

Moreover, the veteran has been represented by an attorney for 
several years, including during an appeal to the U.S. Court 
of Appeals for Veterans Claims.  Evidence addressed in the 
Court's February 2006 Order as it applies to the duty to 
assist the veteran to develop his claim for service 
connection for schizophrenia has been obtained.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  There is no further duty 
to assist the veteran to develop this claim.  

The Board finds that no additional notice or assistance is 
required to fulfill VA's duties under the VCAA.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

1.  Claim for service connection, schizophrenia

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  A psychosis is defined by statute 
or regulation as a "chronic" disease for which service 
connection may be presumed, if it appears to the required 
degree within the presumptive period.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is ordinarily 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.

In the present case, the veteran has submitted voluminous 
medical treatment records, both private and VA, verifying a 
current diagnosis of schizophrenia.  For purposes of this 
claim, the Board assumes, without so conceding, that the 
veteran has a current psychiatric disorder diagnosed as 
schizophrenia.  The veteran must still, however, establish a 
nexus between his military service and the current diagnosis 
of schizophrenia, in order to establish entitlement to 
service connection.  Id.

The veteran's service medical records are negative for any 
diagnosis of or treatment for a psychiatric disability.  His 
January 1977 service separation examination was negative for 
any psychiatric abnormalities.  He denied any history of 
depression, excessive worry, or nervous trouble of any sort 
in his December 1976 report of medical history

Following service separation in February 1977, the veteran 
underwent VA medical examination in March 1979, at which time 
no psychiatric symptoms were reported by the veteran.  No 
diagnosis of a psychiatric disorder was assigned by the 
examiner.  During hospitalization in February 1981, a 
diagnosis of depression was assigned, but no diagnosis of 
schizophrenia was assigned.  Likewise, on VA hospitalizations 
in December 1981, May 1983, December 1983, February 1984 
through March 1984, September 1984, September 1986, and June 
1995, no diagnosis of schizophrenia was assigned.  Records of 
the veteran's September 1996 to November 1996 private 
treatment for back pain, including a brief hospitalization, 
disclose no diagnosis of, history of, or notation of, a 
psychiatric disorder.

The veteran did not begin to report any psychiatric symptoms 
other than depression until approximately the late 1990s.  He 
again reported a history of depression during a July 1998 VA 
medical examination.  Thereafter, he began receiving regular 
VA medical treatment for psychiatric symptoms, and was 
diagnosed with schizophrenia, as noted above.

The veteran has not presented medical evidence that 
schizophrenia was incurred during military service or within 
a year thereafter.  The medical evidence of record shows that 
the veteran underwent multiple VA hospitalizations during the 
1980s during which no diagnosis of schizophrenia was 
assigned, and establishes that no diagnosis of any psychosis 
was assigned within one year following the veteran's service 
discharge.

The veteran has himself suggested that his symptoms of 
schizophrenia began during military service or within a year 
thereafter.  February 2001 reports of contact reflect that 
the veteran's sister reported that the veteran manifested 
symptoms of a psychiatric disorder, but those reports do not 
reflect discussion of when such symptoms as the veteran's 
delusions or hallucination were first observed by his sister, 
although the veteran's sister stated that the veteran was 
exposed to stressors in service.  In his January 2005 VA 
examination, the veteran implied that symptoms of a 
psychiatric disorder had been present for many years, because 
he stated that a marriage that began in 1975 ended in 1982 as 
a result of his sleep disturbances, including nightmares with 
flashbacks.  

In contrast, though, the report on a January 1998 examination 
for SSA purposes discloses that the veteran's half-sister, 
SC, stated that the veteran was "fine" until about 18 
months earlier.  SC reported that the veteran was living with 
her.  At that time, SC observed abrupt changes.  The veteran 
suddenly stopped taking care of himself and wouldn't bathe on 
a regular basis.  He began talking to their grandfather, who 
had been dead for 10 years.  The veteran would wander off and 
sit in an abandoned house for hours, if not days, if the 
family did not watch him.  During this examination, the 
veteran was disoriented to self, time, place, person, and 
situation.  The veteran was obviously unkempt.  He was unable 
to tell the examiner whether he was right-handed or left-
handed.  The examiner concluded that the veteran remained 
confused.  The examiner assigned a diagnosis of chronic 
schizophrenia, paranoid type.

The veteran is competent to state that he experiences such 
symptoms as hearing voices or having nightmares and he is 
competent to say how many years he has experienced such 
symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, as a layperson, lacking in medical training 
and expertise, the veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses, including diagnosis of a psychiatric disorder, or 
opinions as to medical etiology of a psychiatric disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also, Jandreau, supra.  

Nevertheless, the veteran's statements regarding his belief 
that a psychiatric disorder has been present since service do 
not involve a medical diagnosis which is readily observable 
by a lay individual, in contrast to medical problems such as 
a broken leg or a skin disorder, which are readily 
observable.  Thus, the veteran's statements are not competent 
medical evidence to establish the date of onset of PTSD.  

Clinical records dated in September 1996, October 1996, and 
November 1996, reflect and that the veteran received 
continuing treatment for back pain, including epidural 
injections, from a provider who was following him closely.  
The provider's records disclose no objective findings of 
psychiatric symptoms or changes in the veteran's behavior.  
These reports are consistent with the lay statements provided 
by SC.  SC's January 1998 report that the veteran was "fine" 
until about 18 months prior to that examination is persuasive 
evidence that the veteran's psychiatric symptoms were not 
observable by a layperson prior to that time, since the SSA 
records clearly reflect that the veteran and SC had been 
residing together for several years.  Her 1998 statements 
that there was a marked change in the veteran's behavior in 
late 1996 or early 1997 are more credible than her later 
statements submitted after the veteran submitted his claim 
for VA compensation.  

There are extensive post-service clinical records which 
reflect that the veteran was hospitalized several times 
following his service discharge for treatment of diagnosed 
physical disorders.  The post-service clinical records 
reflect treatment of a back injury the veteran sustained at 
work in 1996, followed by continuous treatment from September 
1996 through November 1996.  Despite the multiple VA and 
private hospitalizations from 1980 to November 1996, the only 
psychiatric disorder or symptoms identified was depression, 
noted in the 1980s. 

The veteran's service medical records and his medical 
treatment records immediately following service are negative 
for any diagnosis of or treatment for schizophrenia.  The 
records of the veteran's multiple hospitalizations, with no 
assignment of a diagnosis of schizophrenia prior to 1998, are 
persuasive evidence that no psychosis was medically diagnosed 
for many years following the veteran's service discharge.  No 
medical professional has indicated that the veteran's 
schizophrenia had its onset during military service or within 
a year thereafter.  

The veteran's 1998 SSA examination demonstrates that the 
veteran did not discuss any incident of service or any 
relationship between his symptoms and stressors he 
experienced in service.  The report of this examination, 
together with later VA examinations and summaries of 
hospitalizations, demonstrate that no medical provider linked 
the veteran's schizophrenia to the veteran's service.  
Although the examiner who conducted January 2005 VA 
examination specified that the veteran's PTSD was related to 
events during his service, the examiner did not relate the 
veteran's schizophrenia to his military service.  

After reviewing the totality of the evidence, the Board finds 
the preponderance of the evidence is against service 
connection for schizophrenia.  The veteran has not presented 
evidence that such a disability was incurred in active 
military service, or was manifested within a year thereafter.  
There is also no credible evidence that the disorder could be 
related to service.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim for service connection for 
schizophrenia must be denied.  

2.  Claim for effective date prior to October 5, 2004, for 
service connection, PTSD

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

The veteran is claiming that an effective date earlier than 
October 5, 2004, is warranted for the grant of service 
connection for PTSD because the veteran submitted the claim 
in October 2000.  

Initially, the Board notes that the veteran's February 2005 
notice of disagreement (NOD) with the effective date assigned 
for the grant of service connection for PTSD, stated only 
that the veteran was entitled to an effective date prior to 
October 2004.  This NOD did not raise a claim on the basis of 
CUE.  Therefore, the Board has interpreted the claim a simply 
one for an earlier effective date.  As there is no final 
decision regarding the effective date assigned for PTSD, the 
veteran is not required to establish CUE in order to 
demonstrate entitlement to an earlier effective date.  

As noted above, the veteran submitted claims for service 
connection for schizophrenia and for PTSD in October 2000.  
With that claim, the veteran submitted a September 2000 VA 
outpatient treatment record which reflects a diagnosis of 
"schizophrenia with PTSD symptoms."  The evidence reflects 
that the diagnosis of "schizophrenia with PTSD symptoms" 
was thereafter assigned by several treating providers.  
However, as PTSD was not assigned as a separate diagnosis, 
these records do not serve as a basis for finding that PTSD 
was medically diagnosed.  The Board is not authorized to 
assign an effective date for the grant of service connection 
for PTSD prior to assignment of a medical diagnosis of that 
disorder.  

The summaries of the veteran's VA hospitalizations in 
September 2000, September 2000 through October 2000, and 
February 2001 reflect assignment of a diagnosis of 
schizophrenia, paranoid type, with PTSD symptoms.  The report 
of a February 2001 through March 2001 VA hospitalization 
reflects a diagnosis of schizophrenia, not otherwise 
specified, as well as a medical diagnosis of polysubstance 
abuse with psychosis.  The RO determined that this evidence 
did not establish a clear diagnosis of PTSD, and the Board 
agrees.

On VA examination afforded in August 2001, the examiner 
assigned a diagnosis of schizophrenia only, with no other 
psychiatric diagnosis.  The summaries of the veteran's VA 
hospitalizations in February 2002 to March 2002, September 
2002 to October 2002, and in October 2003 reflect a diagnosis 
of schizophrenia, paranoid type.

Private outpatient treatment records dated from April 2002 to 
August 2004 reflect varying diagnoses were assigned.  For 
example, in April 2002, JW, MEd, stated that the veteran 
presented as PTSD with schizophrenic symptoms, and noted that 
the veteran had been discharged from VA hospitalization in 
March 2002.  However, as noted above, the discharge diagnosis 
assigned by VA at the conclusion of the March 2002 
hospitalization was schizophrenia.  The Plan of Care and 
Order for Services dated in July 2002 reflects that the 
assigned diagnosis was schizophrenia, paranoid typed; PTSD is 
noted on the diagnosis list, but marked out.  The goals 
listed for the private treatment were to improve the 
veteran's coping skills and to eliminate psychotic symptoms.  
JW, MEd, among other individuals on the treatment team, 
signed this treatment plan.  Thus, the private treatment 
records in 2002 do not establish that a medical diagnosis of 
PTSD was assigned for the veteran's symptoms.

As noted above, the veteran was again hospitalized at a VA 
Medical Center in October 2003, and a diagnosis of 
schizophrenia was again assigned.  In November 2003, the 
veteran was referred for additional screening.  In December 
2003, he was screened for participation in an outpatient PTSD 
program.  The interim care plan dated in December 2003 
reflects that veteran was approved for participation in the 
outpatient PTSD program to assist him to learn to cope better 
with his PTSD symptoms.  However, the records do not reflect 
reevaluation of the veteran's assigned diagnosis of 
schizophrenia, also variously diagnosed as schizophrenia, 
paranoid type, with PTSD symptoms.  Beginning in December 
2003, the veteran attended several types of group therapy, 
including anger management group and nursing outpatient 
mental health therapy group, although none of the groups 
appear to have been restricted to individuals with diagnoses 
of PTSD.

As noted above, in a treatment noted dated on June 18, 2004, 
the veteran's treating VA psychiatrist stated that the only 
psychiatric diagnoses assigned for the veteran's symptoms 
were schizophrenia, paranoid type, and substance abuse.  The 
psychiatrist concluded that a diagnosis of PTSD was also 
warranted.  This treatment note establishes that no clear 
diagnosis of PTSD had previously been assigned.  Therefore, 
even though the veteran submitted the claim for service 
connection for PTSD in October 2000, the grant of service 
connection for PTSD cannot be awarded until the medical 
diagnosis of PTSD was assigned.  

On private evaluation conducted by FL, MD, on August 9, 2004, 
the examiner assigned a diagnosis of paranoid schizophrenia 
and a diagnosis of PTSD and specifying to that the diagnosis 
of PTSD was related to the murders he witnessed in Korea.  

The summary of a November 2004 through December 2004 VA 
hospitalization reflects assignment of a diagnosis of severe 
PTSD and notes that the veteran was diagnosed with 
schizophrenia beginning in 1998 because of his symptoms of 
hallucinations, both visual and auditory.  The examiner 
stated that the veteran no longer manifested auditory or 
visual hallucinations or signs of a psychosis.  The provider 
concluded that the appropriate diagnosis was PTSD.

In summary, the medical evidence reflects assignment of a 
clear diagnosis of PTSD beginning June 18, 2004.  
Accordingly, the criteria for an effective date of June 18, 
2004 for a grant of service connection for PTSD, but no 
earlier date, have been met.  


3.  Claim for increased initial evaluation for PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

The RO has assigned an initial 30 percent evaluation for the 
veteran's disability due to PTSD prior to January 20, 2005, 
and has assigned a 70 percent evaluation form January 20, 
2005.  The veteran contends that he is entitled to higher 
evaluations at each stage, prior to and from January 20, 
2005.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411.

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

Findings and analysis

The veteran underwent psychiatric examination for SSA 
purposes in January 1998.  At that time, the veteran was 
essentially disoriented to person or place and was unable to 
provide relevant medical history.  A diagnosis of 
schizophrenia was assigned, and SSA granted disability 
benefits based on that diagnosis and a lumbar disorder.  

Summaries of the veteran's VA hospitalizations in September 
2000, September 2000 through October 2000, and February 2001 
reflect assignment of a diagnosis of schizophrenia, paranoid 
type, with PTSD symptoms, but no separate diagnosis of PTSD 
was assigned.  The report of a February 2001 through March 
2001 VA hospitalization reflects a diagnosis of 
schizophrenia, not otherwise specified, and polysubstance 
abuse with psychosis.  On VA examination afforded in August 
2001, the examiner assigned a diagnosis of schizophrenia 
only, with no other psychiatric diagnosis.  The summaries of 
the veteran's VA hospitalizations in February 2002 to March 
2002, September 2002 to October 2002, and in October 2003 
reflect a diagnosis of schizophrenia, paranoid type.  

Private outpatient treatment records dated from April 2002 to 
August 2004 reflect that a diagnosis of schizophrenia was 
listed as the assigned diagnosis for some outpatient 
treatment visits, a diagnosis of PTSD was listed for other 
visits, and some forms included both diagnoses.  However, no 
private treatment record prior to August 2004 discussed the 
veteran's assigned psychiatric diagnoses.  

In November 2003, the veteran was referred for additional 
screening.  In December 2003, he was screened for 
participation in an outpatient PTSD program.  A December 2003 
interim care plan reflects that veteran was approved for 
participation in the outpatient PTSD program to assist him to 
learn to cope better with his PTSD symptoms.  However, the 
records do not reflect reevaluation of the veteran's assigned 
diagnosis of schizophrenia, also variously diagnosed as 
schizophrenia, paranoid type, with PTSD symptoms.  Beginning 
in December 2003, the veteran attended several types of group 
therapy, including anger management group and nursing 
outpatient mental health therapy group.  

On June 18, 2004, the veteran advised his treating 
psychiatrist at the Tuskegee VA Medical Center that he 
planned to attend the Salisbury, North Carolina PTSD 
inpatient treatment program and that he needed documentation 
that that a diagnosis of PTSD had been assigned.  The 
psychiatrist noted that the only psychiatric diagnoses of 
record were schizophrenia, paranoid type, and substance 
abuse.  The veteran described the stressors he experienced in 
service.  The psychiatrist assigned a diagnosis of PTSD in 
addition to the diagnosis of schizophrenia, and assigned a 
GAF score of 50.  

In a private treatment record dated in August 2004, FL, MD, 
discussed the veteran's in-service stressor and post-service 
clinical course.  Dr. L. assigned two Axis I diagnoses, 
paranoid schizophrenia and PTSD, and opined that the 
veteran's PTSD was related to the in-service stressor of 
seeing two United Nations Command soldiers killed at the DMZ 
by North Korean forces.  Dr. L. assigned a GAF score of 50 
and stated that the veteran remained symptomatic with 
nightmares, withdrawal, flashbacks, depression, anxiety, 
intrusive thoughts and images and avoidance of more movies or 
movies involving helicopters.

Thereafter, the veteran was screened for the PTSD program at 
the Salisbury, North Carolina VA Medical Center, and was 
admitted to inpatient treatment there in November 2004, with 
an admission GAF score of 35.  

The clinical evidence thus establishes that a diagnosis of 
PTSD was first assigned on June 18, 2004, by the VA treating 
psychiatrist.  VA treatment of diagnosed PTSD has continued 
to the present.  The records reflect that the veteran's GAF 
scores prior to January 2005 ranged from 35 to 50.  Resolving 
doubt as to the veteran's level of occupational and social 
impairment in the veteran's favor, the Board concludes that 
the veteran was impaired in most areas, so as to warrant a 70 
percent evaluation from the date of the assignment of a 
definite diagnosis of PTSD.  

However, the evidence clearly establishes that the veteran 
has not manifested gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or other 
symptoms of like gravity, at any time since June 18, 2004.  
At the time of VA hospitalization in November 2004, when a 
GAF score of 35 was assigned, the veteran was aloof, guarded, 
sad, tense, apathetic, and had a dull affect, but there was 
no notation that the veteran was disoriented to person or 
place, and he provided relevant history and symptoms 
unassisted.  The providers concluded that, although the 
veteran had memory lapses and gaps, inability to focus, and 
mental confusion when he had intrusive thoughts, he was 
oriented in all spheres.  The summary indicates that the 
veteran experienced auditory and visual hallucinations, but 
only as congruent with his stressors experience.  The 
veteran's functioning improved during his admission, and a 
GAF score of 50 was assigned on discharge.  

On VA examination conducted in January 2005, the veteran and 
reported nightmares, flashbacks, nervousness, depression, 
irritability, anxiety, difficulty falling asleep and frequent 
awakening during the night.  He also reported recurrent 
intrusive, distressing thoughts about traumatic experiences 
and reported avoidant behavior.  The examiner concluded that 
the veteran had delusions that people were against him or out 
to get him and heard voices telling him things from time to 
time.  The examiner stated that the veteran had moderate to 
severe symptoms of PTSD.  The examiner assigned at a GAF 
score of 45 to 55 for PTSD, and stated that the veteran was 
unable to work because of his PTSD.  The examiner also 
assigned a GAF score of 45 to 55, for moderate to severe 
impairment in his social and industrial inadaptability due to 
schizophrenia, and a stated that the veteran was unable to 
work as a result of his schizophrenia.  

VA treatment records to the present continue to reflect a GAF 
score generally at about 50, with periods of diminished 
functioning.  As the veteran's symptoms have remained 
essentially unchanged, with fluctuating periods of 
improvement following by inability to maintain such 
improvement, resolving reasonable doubt in the veteran's 
favor, a 70 percent evaluation is warranted from the time of 
assignment of a definite diagnosis of PTSD.  However, the 
preponderance of the evidence is against a schedular 
evaluation in excess of 70 percent, as the veteran does not 
meet any criterion listed for a total (100 percent) schedular 
rating.  A total disability evaluation based on individual 
unemployability has been granted by the RO.  38 C.F.R. 
§ 3.321(b).  No additional consideration of an extraschedular 
evaluation in excess of 70 percent is required.  

As there is no evidence that the veteran meets the criteria 
for a schedular evaluation in excess of 70 percent, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant an initial schedular evaluation 
in excess of 70 percent.  38 U.S.C.A. § 5107(b).  A 70 
percent initial evaluation, but no higher, may be granted.   



ORDER

The appeal for service connection for schizophrenia is 
denied.  

An earlier effective date of June 18, 2004 for a grant of 
service connection for PTSD is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits; 
the appeal is granted to this extent only. 

An increase from 30 percent to 70 percent for the initial 
evaluation for PTSD prior to January 20, 2005, is granted, 
subject to law and regulations governing an effective date of 
an award of monetary compensation; the appeal is granted to 
this extent only. 




______________________________________________
	MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


